Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 16-24, 26-28,36-37, and 43-48 are pending.
Claims 23-24, 26-28 are withdrawn.
Claims 43-48 are withdrawn.

Election/Restrictions
Newly submitted claims 38-42 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly submitted claims are directed to Species regarding a process for forming a cover sheet which does not require a molding step however does require a fist and second glass sheet contacting along a peripheral interface region to form a contoured cover sheet with a central region of an interior surface and the second glass sheet defining a peripheral region of the interior surface. Which is independent and distinct for the above reasons form the original species elected (election filed 10/09/2019) and recited again (Non Final rejection filed 12/13/2019) and regarding amended claims 16-22 and 36/37.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 38-42 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03 and 818.02(a).
Claims 43-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
specific species claim).
This application contains new claims directed to the following patentably distinct species 43-48. The species are independent or distinct because they require cooling a first zone thereby producing a density within a first region of the outer surface of the contoured sheet and cooling a second zone thereby producing a second density greater than the first at a second region of the outer surface. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  there are no generic claims and the newly added species further requires a specific shape not previously required in the already examined claims, which in addition to the remaining limitations adds a search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-22 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder ‘708 et al. US 2019/0263708 herein after referred to as Bookbinder ‘708 and further in view Harris et al. (US 2018/0304588) referred to as Harris herein after and Coulliard et al. (US 20170182739 A1) referred to as Coulliard herein after and further in view of Skeen et al. (US 20050166639 A1) referred to as Skeen herein after.
Regarding claims 16-22, Bookbinder ‘708 discloses a method for forming a cover sheet, i.e. cover glasses, for an electronic device (at least [0003]), comprising:
Positioning a first glass sheet (for example 110) and a second glass sheet (for example 120) also see Fig 1-2 and [0010]-[0011], wherein the first glass sheet may be thinner than the second glass sheet (Fig 2, at least [0023]-[0028] discussing thickness of corresponding glass sheets).
Bookbinder ‘708 further discloses applying heat to the first glass sheet and to the second glass sheet and applying pressure to a surface of the first glass sheet and to a surface of the second glass sheet for example via press molding to form a unitary sheet by bonding the first glass sheet to the second glass sheet, wherein the first and second glass sheet may be in direct contact and fused (at least [0020], [0029], [0032]) thus the bonding including chemically bonding the first glass sheet to the second glass sheet (see also at least [0023]-[0024], and [0034]).
 the first glass sheet defining an exterior surface and the second glass sheet defining an interior surface of the contoured cover sheet (see at least Fig 2 and description “three dimensional laminate” [0006], [0040]-[0041], Bookbinder ‘708 states: shaping step may comprise molding [0043]).  
Note although Bookbinder ‘708 depicts an additional layer in Fig. 2 Bookbinder ‘708 explicitly discloses a two layer stack of glass (as cited above and suggested in at least paragraphs (at least [0020]-[0021], Fig 1) and the present claims do not preclude additional layers.
Bookbinder ‘708 discloses cooling the contoured cover sheet (discussed in [0004] and at least in [0030], [0037], [0052]) additionally cooling is necessary for eventual use in the electronic devices discussed in [0003].
Bookbinder ‘708 discloses the first glass sheet has a first coefficient of thermal expansion;
the second glass sheet (or innermost sheet) has a second coefficient of thermal expansion that is greater than the first coefficient of thermal expansion [0053]; and
a portion of the fused glass sheets in the contoured cover sheet is placed into tension (see at least [0053]-[0054], [0057]-[0058] regarding the compressive stress caused by the mismatched CTE’s of the first and second glass sheets being fused discussed in at least [0019]).
The benefit of the invention of Bookbinder ‘708 is fusing glass sheets while shaping occurs and furthermore, strengthening the glass by creating a compression, or tension, during fusing of the glass sheets as discussed in [0019], [0025].

Bookbinder ‘708 fails to explicitly state the step of submitting the molded glass laminate, or the contoured cover sheet, to an ion-exchange process.
Bookbinder ‘708 does not disclose the Young’s moduli outright of the first and second glass sheets.
In an analogous of creating laminates of two glass layers (see at least [0020]-[0021] of Coulliard note although an interlayer 113 may exist it is not necessary [0031]). Coulliard suggests the laminate structures (101/107) may be any of the glasses suggested in [0021]-[0022], which include at least Corning EAGLE XG© glass with a Young’s Modulus of 73.6 GPa, Corning Gorilla© glass the original having a Young’s modulus of 71.5 GPa (and Corning Gorilla-6 having approximately Young’s Modulus of 77 GPa) Corning IrisTM glass having a Young’s Modulus of 68 GPa, thus the Young’s Modulus of a Glass Laminate comprising two glass sheets having one Young’s Modulus higher than the other is known in the art.  
Coulliard also discloses asymmetrically strengthening the laminate [0051]-[0053], via ion exchange as well as asymmetric thermal tempering by cooling one surface of the substrate at a different rate [0052].  It would be obvious to one of ordinary skill in the art to apply asymmetrical strengthening techniques known in glass lamination as taught by Coulliard to the lamination process of Bookbinder ‘708 to strengthen the desired portions of the laminate or prone to the most damage.

The combined teachings of Bookbinder and Coulliard do not disclose cooling a first zone of the mold at a different rate yielding a density within a first surface and cooling a second zone for the mold at a second rate yielding a density greater than the first density.
In an analogous art of laminating and bending glass sheets Skeen discloses extracting heat at a faster rate from the peripheral and marginal edge portions of the heated glass sheets to cool and strengthen at least the peripheral edge portions of the glass sheets [0009].  Keen specifically discloses cooled portions of the glass laminate on the mold, and thus the mold as well [0034], at a faster rate strengthens the area [0021].  It is inherent that a faster cooling rate would reach the fictive temperature of the glass faster and thus the density of the glass.  Differences in compressive stress, such as created by density increase of ion exchange or temperature differential as taught by Skeen yields strengthened glass.
It would be obvious to one of ordinary skill in the art to cool any desired portion of the glass laminate in the method of Bookbinder at a higher rate as motivated by Skeen to strengthen portions of the sharpened laminate.
Bookbinder, Coulliard and Skeen do not disclose the claimed chemical strengthening.
Harris discloses ion-exchanging laminated glass articles after fusion to increase the compressive stress region near an outer surface [0032].  It would have been obvious to one of ordinary skill in the art to subject an outer surface of a fused glass to ion exchange in order to achieve strengthening as taught by Harris, particularly where the goal of Bookbinder ‘708 is to achieve a strengthened cover glass. It would be further obvious to one of ordinary skill in the art in view of the combined teachings of 
It has already been established by Bookbinder ‘708 that one of ordinary skill in the art would recognize this would apply to glass of at least two fused layers as noted above.  One of ordinary skill in the art would also recognize (at least [0032] of Harris) discloses localized chemically strengthening such that the entire fused article need not be submerged in an ion exchange bath.
Regarding claims 36-37, Skeen teaches differential cooling of a laminate to control strengthened areas and undesired bowing. Skeen also indicates cooling at a faster rate in an area of a glass mold to strengthen said area. 
As recited above it would be obvious to one skilled in the art to control the cooling of the laminate of Bookbinder to achieve strengthened portions of the cover glass laminate as desired, particularly portions of the cover glass prone to impact as motivated by Skeen to strengthen the areas. The changes in density would occur due to the mismatched cooling.  
The mere observation of still another beneficial result of an old process cannot form the basis of patentability. Allen et al. v. Cae, 57 USPQ 136; In re Maeder et al. 143 USPQ 249. 
MPEP 2112.02 recites
In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original))
The combined teachings of Bookbinder and Coulliard recite and make obvious the method of asymmetrical cooling in a thermoformed glass laminate of two glasses with different Young’s Moduli, wherein the asymmetrical cooling provides stressed that form strengthening.  The fact that the prior art does not specifically densification does not make the property unexpected or novel. Coulliard suggests providing the asymmetrical cooling to locations desired to be strengthened and prevent bowing thus it would be obvious to one skilled in the art to determine the localized asymmetrical cooling to yield these effects since it has been held that the desire to enhance commercial opportunities is common-sensical even absent any hint of suggestion in the references themselves
in re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").


Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. Applicant argues Coulliard discloses a polymer interlayer such that one of ordinary skill in the art would not be inclined to use Couillard’s techniques for the laminating process disclosed by Bookbinder.
This argument is considered moot because Coulliard is relied on for glasses known for use as strengthened laminates with the mismatched CTE’s desired by Bookbinder.
The disclosure of Coulliard of different types of glasses known in the art which are suitable for lamination and the disclosure of their coefficient of thermal expansions as well as Young’s Moduli does not teach away from the invention of Bookbinder.
Coulliard discloses laminates of two glass layers (see at least [0020]-[0021] of Coulliard note although an interlayer 113 may exist it is not necessary [0031]). Coulliard suggests the laminate structures (101/107) may be any of the glasses suggested in [0021]-[0022], which include at least Corning EAGLE XG© glass with a Young’s Modulus of 73.6 GPa, Corning Gorilla© glass the original having a Young’s modulus of 71.5 GPa (and Corning Gorilla-6 having approximately Young’s Modulus of 77 GPa) Corning IrisTM glass having a Young’s Modulus of 68 GPa, thus the Young’s Modulus of a Glass Laminate comprising two glass sheets having one Young’s Modulus higher than the other is known in the art.  
MPEP 2143.01 states;
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21))
The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), the patent claimed underpinning a slumping building foundation using a screw anchor attached to the foundation by a metal bracket. One prior art reference taught a screw anchor with a concrete bracket, and a second prior art reference disclosed a pier anchor with a metal bracket. The court found motivation to combine the references to arrive at the claimed invention in the "nature of the problem to be solved" because each reference was directed "to precisely the same problem of underpinning slumping foundations." Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that "an express written motivation to combine must appear in prior art references…." Id. at 1276, 69 USPQ2d at 1690
In the present situation all of the prior art references are disclosing glass laminates and/or strengthening said glass laminate.  One skilled in the art would be inclined and motivated to combine the teachings of Coulliard with Bookbinder.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741